  Case 1:20-cv-00849-PLM-RSK ECF No. 4 filed 09/08/20 PageID.22 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

PEOPLE OF THE STATE OF MICHIGAN,             )
                       Plaintiff,            )
                                             )      No. 1:20-cv-849
-v-                                          )
                                             )      Honorable Paul L. Maloney
TERRY LEE PHILLIPS,                          )
                          Defendant.         )
                                             )

                                   JUDGMENT

      Because this Court lacks subject-matter jurisdiction, the Court has remanded the

matter back to the State Court. As required by Rule 58 of the Federal Rules of Civil

Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: September 8, 2020                                 /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
